United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 1, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41583
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RAMON EDWARDO GUTIERREZ

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-366-ALL
                      --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Ramon Edwardo Gutierrez appeals his jury-trial conviction of

conspiracy to possess more than 1000 kilograms of marijuana with

intent to distribute, possession of more than 1000 kilograms of

marijuana with intent to distribute, and conspiracy to possess

more than 100 kilograms of marijuana with intent to distribute.

     Gutierrez contends that the evidence was insufficient to

convict him on any count.    The evidence in the record, including

circumstantial evidence and the testimony of accomplices, when


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41583
                                -2-

viewed in the light most favorable to the Government, is a

sufficient basis upon which a rational jury could have found the

essential elements of each offense beyond a reasonable doubt.

See United States v. Villarreal, 324 F.3d 319, 322 (5th Cir.

2003).   We decline Gutierrez’s request to reweigh the evidence or

to assess the credibility of the Government’s witnesses.       See

United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).

Moreover, it was not necessary for the Government to disprove

every hypothesis of innocence.   United States v. Williams, 264

F.3d 561, 576 (5th Cir. 2001).

     Gutierrez contends that the trial court abused its

discretion by admitting evidence of a prior marijuana-trafficking

conviction, uncharged drug-trafficking, and drug use.    The

conviction and other drug-trafficking evidence was properly

admitted under FED. R. EVId. 404(b) to show Gutierrez’s intent,

knowledge, preparation, motive, and plan to transport marijuana.

The evidence of drug use was slightly probative of the witness’s

relation with Gutierrez, but it was merely a brief passing remark

with no prejudicial effect.   The district court did not abuse its

discretion by admitting the evidence.     United States v. Beechum,

582 F.2d 898, 911 (5th Cir. 1978) (en banc).

     Gutierrez contends that the Government committed misconduct

by making certain remarks during the trial.    The offending

comments were neither improper nor prejudicial to the defense.

See United States v. Lankford, 196 F.3d 563, 574 (5th Cir. 1999).
                     No. 03-41583
                          -3-

The judgment of the district court is

AFFIRMED.